Title: To James Madison from Louis-André Pichon, 10 July 1801
From: Pichon, Louis-André
To: Madison, James


Georgetown 21st. Messidor 9th. year 10 july 1801
Cn. Pichon returns the Secretary of State, with his best compliments, the inclosed papers which were communicated for Citizen Pichon’s examination.
It is Cn. Pichon’s opinion that the cases of American captures by french West-india cruisers described in those papers, all, except the case No. 1. of the Brig Betzy of Norwich captured January 1797 and adjuged on the 14th come within the provisions of the 4th. article of the Treaty, and will accordingly, upon application made by the claimants, be duly Compensated. Cn. Pichon is Sorry to find that in the case last transmitted of the Brig Polly, condemned at Guadeloupe Xber last, the present Governor La Crosse, on application, has given it out as his opinion, which is, probably, to extend to similar cases that the settlement of those claims is to take place at Paris, and to be referred to the Council of Prises. Upon the first notice of the decision, Cn. Pichon wrote to General Lacrosse in the terms of the inclosed extract. However he thinks it adviseable that all claimants under the late Treaty for captures carried in the West indias apply to the administration of those places, and there procure with the decrees of adjudication a written answer on their claim, in order that, in France, no argument may be objected to them from the possibility of their having Succesfully applied to the Colonial Administrations who, unless Cn. Pichon is very much mistaken, are fully authorised to execute their part of that Stipulation of the Treaty: but who, also, from their embarassed circumstances may not have competent means to do it immediately.
 
[Enclosure]
Georgetown 21st. Messidor 9th year (10th. july 1801)
The following are the points unanswered in Cen. Pichon’s notes to the Secretary of State.
1st. The meaning of the american Government on the clauses of the last treaty which relate to the admission of privateers & prises, and Some explanations on the doubts circulated on the execution of that clause with regard to france.
2d. What course the President of the united States Will follow with regard to the restitution of property under the 4d. article of the treaty, it being Known that france has actualy restored many vessels; whether the Government will be able to procure restitution, or whether it must be Subject to legislative cooperation.
3d. Cen. Pichon, as he intimated it, is authorised to take possession of all the property which is to be restored to individuals who are not present or have no attorneys. The present State of war and the constant habit of the Consular administration of france which has made Consuls guardians of property Belonging to absents has Suggested the Measure: and other obvious reasons make it expedient for the administration & individuals both.
4th. In all prises made by american public vessels one half of the capture accruing to the united States Cen. Pichon wishes to Know wether, even that half of the property, is only to be restored by legislative concurrence or whether the executive can give it up: it would be peculiarly gratifying in the case of the Vengeance, where individuals are yet present and are Soon embarking for france at which place, from their Military Situation, it will prove extremely difficult for them to obtain their quota of the restored property.
5th. A list of the captures which are to be restored by the united States according to treaty has been promised and will be acceptable, as Cen. Pichon apprehends doubtfull cases may be omitted which it will be his duty to Submit to the Government and which from their peculiarity may appear fit Subjects of indemnification.
6th. No answer has been yet made on the case of the Insurgente; Enquiries must have been made at the navy Department to ascertain Some facts which may elucidate the discussion of that case.
Cen. Pichon is sensible that the first point is of a nature to be delayed in consideration, untill the exchange of ratifications and States it less for an answer than for the Sake of recollection. On the other points Cen. Pichon thinks no Similar reasons exists for delay as they have been partly answered.
Cen. Pichon takes the liberty of Stating for the Secretary of State’s consideration the above points and begs him to accept the assurances of his highest respect & consideration.
P. S. Mr Pichon begs Mr. Madison will forward the inclosed letter for General Davie, the adress of whom, Mr P. does not know. The other letter, Mr. Pichon also begs Mr. Madison to forward. It is but lately Mr P. could find it out in a bundle of paper relative to the business, Mr P. believes mentioned in the letter, which, Mr P. has just been able to look into.
 

   
   RC and enclosures (DNA: RG 59, NFL, France, vol. 1); Tr of first enclosure (AAE: Political Correspondence, U.S., 53:257–58). RC in a clerk’s hand, dated by Pichon. First enclosure in a clerk’s hand, except for Pichon’s postscript; docketed by Wagner as received 11 July, with the notation: “Points of his communications remaing. unanswered.” Jefferson’s comments were written in pencil in the margins, as noted below. For second enclosure (not printed), see n. 1.



   
   Pichon’s three-page extract, in French and dated 6 July, observed that Lacrosse’s decision in the Polly case disappointed the chargé, since instructions from Paris seemed to leave each colonial administration free to make restitution as prescribed in the convention. American prizes captured and sold after signing of the treaty, Pichon noted, clearly fell under that agreement; remanding such cases to the Council of Prizes in Paris only postponed their just settlement. Pichon advised the general to reread his instructions (see Minister of the Marine and of the Colonies to Agents of the French Government, 12 Oct. 1800, ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:432).



   
   In the margin opposite this paragraph Jefferson wrote: “⟨W⟩e have too much occupation with actual cases to have time to consider ⟨w⟩hat we would do in those which may possibly happen and which possibly also may not happen.”



   
   Jefferson’s marginal comment: “⟨W⟩e have restored the Berceau without legislative interference: when another ⟨ca⟩se of restoration is proposed, ⟨th⟩e circumstances of the case ⟨w⟩ill enable us to say what i⟨s⟩ to be done. But should we not have official information ⟨of⟩ the French restitutions?”



   
   Jefferson’s marginal comment: “There being no Consular ⟨c⟩onvention, the Consuls of France have no powers ⟨b⟩ut as far as voluntary ⟨s⟩ubmission yields it. ⟨T⟩hey can do nothing coercive.”



   
   The schooner Vengeance, captured by the U.S. ship Trumbull 3 Aug. 1800, had been a vessel of war commanded by Saint-Domingue mulatto leader André Rigaud, who from the fall of 1798 until July 1800 sided with France against Toussaint. As late as January 1801, crew members of the Vengeance were being detained in a Connecticut jail, where they claimed to have been robbed of their personal effects (Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 6:273, 7:373, 183, 76, 79; Ott, Haitian Revolution, pp. 106, 116). A libel was filed on the Vengeance 17 Sept. 1800, and it was condemned 9 Oct. If considered a merchant vessel (as the French claimed), it was recoverable under article 4 (Simeon Baldwin to Benjamin Stoddert, 3 Apr. 1801, Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 7:183).



   
   Jefferson’s marginal comment: “⟨T⟩he opinion seems to be ⟨t⟩hat the Executive can restore the public moiety provided it has not got into the treasury.”



   
   The French warship L’Insurgente, captured and recommissioned in 1799 as the U.S. frigate Insurgente, was lost at sea in the late summer or early fall of 1800. In Pichon’s note of 19 Mar. 1801 he expressed a wish that the U.S. would undertake “to replace this frigate, or to pay the value of it to the republic” (Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 7:311, 368; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:431).



   
   Jefferson’s marginal comment: “A contract to do what is impossible, is null. The Insurgente did not exist when we contracted to redeliver her.”


